Citation Nr: 0729767	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-26 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for status post 
laminectomy, herniated disc at L5-S1, currently evaluated as 
40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from December 1954 to December 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The veteran testified before a Decision Review Officer at the 
RO in March 2006 and the undersigned Veterans Law Judge in 
April 2007.  Transcripts of his hearings are associated with 
the record.


FINDING OF FACT

Status post laminectomy, herniated disc at L5-S1 is 
manifested by pain and severely limited range of motion, with 
flexion to 20 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
status post laminectomy, herniated disc at L5-S1 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.71a, Diagnostic Codes 5292, 5293, 5294, 5295 (before and 
after September 23, 2002) and 5237, 5242, 5243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's original claim was 
received in June 2003, after the enactment of the VCAA.  

A letter dated in July 2003 advised the veteran of the 
evidence and information necessary to support his claim.  The 
letter discussed the evidence of record and told the veteran 
how VA would assist him in obtaining identified evidence.  

A March 2006 letter discussed the manner in which VA 
establishes disability ratings and effective dates.

In April 2006 the veteran was notified that a VA examination 
would be requested to determine the current level of his 
disability.  

A letter dated in October 2006 listed the evidence of record.  
The veteran was asked to submit any additional pertinent 
evidence.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Moreover, the veteran has been afforded the 
opportunity to testify at hearings before RO personnel and 
the undersigned.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  In fact, the 
veteran indicated in an October 2006 statement that he had no 
additional evidence to submit.  The Board is also unaware of 
any such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to finally decide this appeal.

Factual Background

The report of a November 2002 magnetic resonance imaging 
(MRI) indicates findings of extensive degenerative changes at 
almost every level within the thoracic and lumbar spine.  
There was neuroforaminal narrowing in the lumbar spine.

On VA orthopedic examination in January 2003, the veteran 
complained of low back pain which was severe all of the time.  
He stated that he had trouble putting on his socks and shoes 
due to chronic back pain and inability to reach his feet.  He 
reported that he had difficulty with prolonged standing and 
walking and that prolonged ambulation led to a tingling and 
burning in his thighs.  He related that his legs would 
eventually give out.  On physical examination, range of 
motion testing revealed flexion to 60 degrees, extension of 
15 degrees, lateral bending of 15 degrees bilaterally, and 
rotation to 20 degrees.  Motor examination showed 5/5 
strength throughout, except for the right hip flexor, which 
had 4/5 strength secondary to increased pain.  Sensory 
examination showed decreased pinprick to the anterior lateral 
aspect of the thighs, right greater than left.  Deep tendon 
reflexes were 2+ at the knees and 1+ at the ankles.  
Repetitive right hip flexion led to fatigue and increased 
pain.  Repetitive lumbar forward flexion yielded pain 
beginning at approximately 40 degrees and persisted to 60 
degrees.  No spasm was noted.  The examiner concluded that 
the veteran had fatigability and decreased range of motion 
with prolonged activity, amounting to an additional 20 
percent loss in range of motion.

A February 2003 VA treatment record indicates the veteran's 
complaints of worsening symptoms and difficulty walking 
because of weakness in his legs.  He denied bowel or bladder 
incontinence.  

In May 2003 the veteran reported that he could no longer get 
groceries without assistance.  He noted that he could not 
lift more than five pounds without pain.  He indicated that 
he was not sleeping well due to pain.  

The veteran was afforded a VA examination in September 2003.  
He reported constant low back pain with an intensity of 
10/10, with radiation to both thighs.  He indicated that he 
had parasthesias in both thighs.  He also complained of 
stiffness.  He denied problems with bowel and bladder 
function.  He stated that he used available railings when 
walking.  He did not wear a back brace.  He related that he 
could walk only short distances.  Range of motion testing 
revealed flexion to 45 degrees, extension to 10 degrees, 
lateral bending to 5 degrees, and rotation to 10 degrees.  
Overall strength appeared normal, but was limited by pain.  
The veteran reported decreased sensation in both lower 
extremities.  The examiner reviewed EMG records and noted 
that the veteran had normal needle EMG of the lower 
extremities, with no evidence of lumbosacral radiculopathy.  
He also noted that MRI demonstrated multilevel degenerative 
changes in the lumbar spine which were unchanged from 
previous evaluations.  He opined that the veteran suffered 
from multilevel degenerative disc disease and osteoarthritis.  

On private neurological examination in June 2004, the veteran 
reported parasthesias on the proximal portion of his legs, 
involving the thighs and above the knees.  He complained of 
difficulty sleeping due to pain.  Physical examination 
revealed decreased flexion of the lumbar spine, with no 
atrophy noted.  On sensory examination, the veteran had 
parasthesias in the thighs proximally.  Tinel's and Phalen's 
signs were negative.  There was no lateralization of the 
lower extremities.  Romberg sign was negative.  Reflexes were 
symmetric with downgoing plantars.  Coordination testing 
revealed no tremor, dysmetria and abnormality.  The veteran 
had tenderness in the low back.  The pertinent impression was 
lumbosacral strain, status post surgery.  

The veteran testified before a Decision Review Officer (DRO) 
in March 2006.  The veteran stated that he had trouble tying 
his shoes and driving due to his back disability.  He related 
that pool therapy provided temporary relief.  

A VA spine examination was carried out in May 2006.  The 
veteran's history was reviewed.  He reported daily pain of 
8/10.  He denied bowel or bladder complaints and indicated 
that he had experienced no flare-ups or incapacitating 
episodes in the previous 12 months.  He indicated that he had 
difficulty putting on his shoes and that his neighbor did his 
grocery shopping for him.  The examiner noted that the 
veteran did not use a cane or back brace.  On physical 
examination, the veteran had a normal gait with a slightly 
kyphotic posture.  He had mild muscle spasm and mild 
tenderness in the lumbar area.  Reflexes were 1+ at the knees 
and absent at the ankles bilaterally.  Motor examination was 
5/5.  Straight leg raising as positive at 70 degrees 
bilaterally.  There were no nonorganic physical findings.  
Range of motion testing revealed flexion to 45 degrees, 
extension to 20 degrees, and lateral flexion of 20 and 30 
degrees.  The veteran had pain with repetition at the maximum 
ranges of motion in all directions and mild fatigue.  There 
was no weakness, instability, or decrease in range of motion 
with repetition.  X-rays revealed mild right scoliosis, 
likely congenital and moderately severe osteoarthritis 
diffusely.  There was also moderately severe degenerative 
disc disease.  Nerve conduction studies were normal in both 
lower extremities.  The diagnosis was chronic low back strain 
with moderately severe traumatic arthritis at multiple 
levels.  

The veteran was also afforded a VA neurology examination in 
May 2006.  The veteran reported constant pain.  Physical 
examination revealed motor strength of 5/5 diffusely and 
normal tone.  There was no rigidity, pronatory drift, 
dsymetria, or dysdiadochokinesia.  Sensory examination was 
noted to be very inconsistent, with vibration diminished 
distally at the ankles in no particular dermatomal pattern.  
The examiner indicated that there also appeared to be 
bilateral multi-root lumbar numbness to pinprick, more so on 
the left with sacral dermatomes spared.  Romberg sign was 
negative.  On range of motion testing, pain was elicited with 
20 degrees of flexion and 10 degrees of extension.  Side 
bending elicited no pain.  The diagnosis was 
polyradiculopathy of the lumbar spine with subjective sensory 
loss as well as parasthesias.  The examiner noted that there 
was MRI evidence or neural foraminal narrowing.  He also 
noted that there were no motor symptoms and that the sensory 
symptoms described on examination were not disabling.  He 
indicated that there was a significant decrease in range of 
motion due to pain and that such symptomatology interfered 
moderately with he veteran's functionality in terms of 
selective tasks such as driving.

At his April 2007 hearing before the undersigned, the veteran 
testified that he had to sit in a hard chair and that he 
could not bend over to put on his socks and shoes.  He 
indicated that he had difficulty sleeping and that he could 
not stand for long periods of time.  He related that he could 
not drive for long distances.  He stated that the pain from 
his back went into his legs and that he used railings when 
walking.  He testified that a neighbor helped him with his 
groceries, and that he could carry a couple of pounds at 
most.  He indicated that he had weakness in his legs and that 
he had no feeling in his left leg.  He denied that he had 
been prescribed bed rest for his back disability.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Effective September 23, 2002, new criteria were established 
for rating of intervertebral disc syndrome.  See 67 Fed. Reg. 
54345, 54349 (Aug. 22, 2002).  As the veteran's claim for 
increase was received in December 2002, only the new criteria 
for intervertebral disc syndrome are applicable to the 
current appeal.  Under the new regulations, VA is to evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. A rating of 60 percent is 
warranted with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months. A 
rating of 40 percent is warranted with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months. A rating of 20 
percent is warranted with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. A rating of 10 percent is 
warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  67 Fed. Reg. 54345 
(2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

Additional revisions were made to the evaluation criteria for 
disabilities of the spine, as well as re-numbering-effective 
on September 26, 2003.  Here either the old or new rating 
criteria may apply, although the new liberalizing rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.

Prior to September 26, 2003, the regulations provided that 
ankylosis of the lumbar spine was evaluated as 40 percent 
disabling where it was favorable and as 50 percent disabling 
where it was unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 
5289.

The regulations provided a 10 percent rating for slight 
limitation of motion of the lumbar spine, a 20 percent rating 
for moderate limitation of motion of the lumbar spine, and a 
40 percent rating for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 provided a 10 percent 
evaluation for lumbosacral strain with characteristic pain on 
motion.  Where there is muscle spasm on extreme forward 
bending and loss of lateral motion in a standing position, a 
20 percent rating was provided.  A 40 percent rating was 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5295.

Effective September 26, 2003, the general rating formula for 
disease and injures of the spine, specifically, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, provides as follows:

A 10 percent evaluation is warranted 
where there is forward flexion of the 
thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; 
or, combined range of motion of the 
thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height;

A 20 percent rating for forward flexion 
of the thoracolumbar spine greater than 
30 degrees but not greater than 60 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis;

A 40 percent rating for forward flexion 
of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the 
entire thoracolumbar spine;

A 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar 
spine;

A 100 percent rating for unfavorable 
ankylosis of the entire spine.

Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and 
right lateral flexion are 0 to 30 degrees 
and left and right lateral rotation are 0 
to 30 degrees. The normal combined range 
of motion for the thoracolumbar spine is 
240 degrees.

The veteran's low back disability is currently evaluated as 
40 percent disabling.  Under the old criteria, a 40 percent 
evaluation contemplates severe lumbosacral strain, severe 
limitation of motion, or favorable ankylosis of the lumbar 
spine.  The Board notes that 40 percent is the maximum 
evaluation for lumbosacral strain, limitation of motion of 
the lumbar spine, or ankylosis of the lumbar spine.  A higher 
rating under the old criteria requires evidence of 
unfavorable ankylosis of the lumbar spine.  There is no 
evidence of ankylosis.  Accordingly, a higher rating is not 
warranted under the previous diagnostic criteria.

Under the new criteria, a 40 percent evaluation contemplates 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  Under 
the new criteria for intervertebral disc syndrome, a 40 
percent evaluation is warranted where there are 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months.  A higher rating requires the presence of unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Neither ankylosis nor incapacitating 
episodes are shown.  In fact, the veteran has denied 
incapacitating episodes and has testified that he has not 
been prescribed bed rest for his back disability.  Thus, a 
higher rating is also not warranted under the new general 
rating formula or the current criteria for intervertebral 
disc syndrome.

The Board accepts that the veteran has functional impairment, 
pain, and pain on motion.  See DeLuca, supra.  However, 
neither the lay nor medical evidence reflects the functional 
equivalent of ankylosis or incapacitating episodes required 
for a higher evaluation.  

The Board notes that the veteran is competent to report that 
his disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that an 
evaluation in excess of 40 percent for status post 
laminectomy, herniated disc at L5-S1 is not for application.

The Board notes that in a June 2006 rating decision, the RO 
granted service connection for neuritis of the veteran's 
lower extremities, assigning a 20 percent evaluation for the 
left lower extremity and a 10 percent evaluation for the 
right.  In that decision, the RO also observed that, under 
the new rating criteria for intervertebral disc syndrome, the 
veteran's symptoms warranted a 20 percent evaluation.  
However, it is noted that a disability rating in effect at 
the time the rating schedule is revised cannot be reduced due 
to a change in the rating schedule, unless the veteran's 
disability has shown an improvement.  Fugere v. Derwinski, 
972 F.2d 331 (Fed. Cir. 1992); 38 C.F.R. § 3.951(a) (2006).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
status post laminectomy, herniated disc at L5-S1 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


